 Case 3:21-cv-01480-M-BH Document 17 Filed 08/16/21                     Page 1 of 2 PageID 317



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ALEXANDRIA JORDAN LOCKWOOD,                        )
         Plaintiff,                                )
vs.                                                )    No. 3:21-CV-1480-M-BH
                                                   )
MUNICIPALITIES, et al.,                            )
         Defendants.                               )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court.

        The plaintiff’s “Mandatory right for immediate ex parte restraining orders and injunctions

against Defendants,” filed June 24, 2021 (doc. 4), which is liberally construed as a motion for

injunctive relief, is DENIED. By separate judgment, the plaintiff’s claims against all defendants

who are not located or reside in the Northern District of Texas, or who were not involved in any

events or omissions which occurred in this district and gave rise to the plaintiff’s claims, will be sua

sponte DISMISSED without prejudice based on improper venue. Her claims against the

defendants who are located or reside in this district, or who were allegedly involved in any events

or omissions which occurred in this district and gave rise to her claims, will be sua sponte

DISMISSED with prejudice as frivolous or for failure to state a claim under 28 U.S.C. §

1915(e)(2)(B).
Case 3:21-cv-01480-M-BH Document 17 Filed 08/16/21     Page 2 of 2 PageID 318



    SIGNED this 16th day of August, 2021.



                                     _________________________________
                                     BARBARA M. G. LYNN
                                     CHIEF JUDGE




                                       2
